

115 S3099 IS: Strengthening Antibiotic Oversight Act
U.S. Senate
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3099IN THE SENATE OF THE UNITED STATESJune 20, 2018Ms. Warren (for herself, Mrs. Gillibrand, Mrs. Feinstein, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require the review of durations of use of approved indications of medically-important
			 antibiotics labeled for use in animals.
	
 1.Short titleThis Act may be cited as the Strengthening Antibiotic Oversight Act. 2.Review of antibiotic duration of use (a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary) shall review the durations of use of approved indications of medically-important antibiotics labeled for use in animals. After such review, the Secretary shall require the sponsor of any such medically-important antibiotic drug with an approved indication with a duration of use in animals that exceeds 21 days to submit data, within one year of such review, to support such duration over 21 days. If, after review of the data submitted, the Secretary determines that the duration is not scientifically justified or the disease can be prevented or treated through other reasonable means after 21 days of treatment with such antibiotic drug, the Secretary shall withdraw the approval of the indication with a duration of use over 21 days, and issue an approval of a new indication with a scientifically-justified duration of use that is 21 days or shorter.
			(b)Process for the review of
 animal drug applicationsSection 739(8) (21 U.S.C. 379j–11(8)) is amended by adding at the end the following:  (I)Review of approved durations of use of medically-important antibiotics in accordance with section 2(a) of the Strengthening Antibiotic Oversight Act..
 3.Use of animal drug user feesSection 739(8) (21 U.S.C. 379j–11(8)), as amended by section 2, is further amended by adding at the end the following:
			
 (J)Inspection of veterinary feed directives and feed distribution reports maintained under section 558.6(c) of title 21, Code of Federal Regulations (or any successor regulations) to identify amounts of antibiotics used in such feed, the purposes for the use of such antibiotics, and the species and production classes receiving such feed, which may be done in collaboration with the Department of Agriculture, and reporting of such information to Congress..